— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered April 10, 1981, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We find that at the joint trial of three perpetrators, the court properly admitted into evidence a reference to a code*672fendant’s possession of a revolver at the time of the arrest of the three. This evidence was relevant to the acting in concert element of the robbery charge, to the jury’s assessment of the complainant’s credibility, and to complete the complainant’s narrative of the incident (see, People v Gines, 36 NY2d 932; People v Lopez, 59 AD2d 767).
Additionally, we find that the court properly exercised its discretion when it ruled that the prosecutor could use two out of five prior involvements with the law for impeachment purposes should the defendant take the stand. The defendant failed to meet his burden of proving that the prejudice which would have resulted from admission of the two matters outweighed the probative value on the assessment of his credibility (see, People v Sandoval, 34 NY2d 371). We do not reach the issue of whether the rule enunciated in Luce v United States (469 US 38) should be adopted by the courts of this State, in view of our determination that the defendant’s claim would have no merit in any event. Accordingly, the judgment is affirmed. Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.